Citation Nr: 1103679	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-34 797	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for left lower leg venous 
insufficiency, including as secondary to service-connected 
thrombophlebitis with varicose veins of the right leg.

2.  Entitlement to an evaluation in excess of 40 percent for the 
right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran/appellant served on active duty in the United States 
Navy from August 1951 to December 1954.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal from 
an April 2004 rating decision issued by the above Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The appeal has 
been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010). 

In May 2005, a Travel Board hearing was held at the above RO 
before a Veterans Law Judge (VLJ).  A transcript is in the claims 
file.  During the course of the appeal, the VLJ who conducted the 
May 2005 hearing retired.  The Veteran was given the opportunity 
to testify at another Board hearing, and he responded, in 
November 2010, that he did not want another hearing and he 
indicated that he wanted the Board to consider his case on the 
evidence of record.

In a December 2006 decision, the Board denied the appellant's 
claim.  He appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2008 
Memorandum Decision, the Court vacated the Board's December 2006 
decision and remanded the case to the Board for readjudication.  
Thereafter, the Board remanded the case for additional 
development in May 2009.  The case has now been returned to the 
Board for appellate review.

In a September 2008 rating action, the RO denied the appellant's 
claim of entitlement to an evaluation in excess of 40 percent for 
the right leg disability.  The next month, the appellant 
submitted a Notice of Disagreement (NOD) in relation to the 
increased rating claim.  

The claims file does not contain any Statement of the Case (SOC) 
issued in response to the appellant's NOD received in October 
2008.  Therefore the right leg increased rating claim must be 
remanded for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240 (1999).

The issue of entitlement to service connection for 
disabling side effects from treatment for the right leg 
disability, to include depression, has been raised by the 
appellant.  However, it appears that this issue has yet to 
be adjudicated by the RO, since the January 2008 rating 
action addressed the side effects of Coumadin therapy in 
the left leg.  Therefore, the Board does not have 
jurisdiction over the right leg secondary service 
connection claim, and that issue is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The May 2009 Board Remand directives state that the AMC/RO was to 
schedule the appellant for a medical examination in order to 
obtain an opinion as to the cause or the etiology of the 
appellant's current left leg venous insufficiency.  The medical 
opinion was supposed to address direct service connection, 
service connection secondary to the service-connected right leg 
disability, and service connection by way of aggravation.  

The appellant underwent a VA medical examination in August 2009.  
The examiner rendered a diagnosis of left lower extremity chronic 
venous insufficiency and opined that it is less likely than not 
that the left leg venous insufficiency was caused by any aspect 
of the right leg service-connected disability.  The examiner also 
opined that it is less likely than not that the service-connected 
right leg disability aggravated or permanently worsened the left 
leg venous sufficiency.  

However, the examiner rendered no opinion as to whether or not 
the left leg insufficiency is related to service on a direct 
basis, as was directed in the Remand instructions.  Indeed, the 
examiner stated that he did not review the appellant's service 
medical records or his private medical records.  The examiner did 
not address the appellant's theory that the in-service 
administration of anticoagulants in June 1953 was the etiologic 
cause of his current left lower extremity venous insufficiency.  
The examiner also did not discuss the April 1983 private 
phleborheography report that revealed evidence of deep venous 
obstruction in both lower extremities with a slight reverse of 
flow in both posterior tibial veins.  The examiner did not 
discuss the likely onset date of the left lower extremity venous 
insufficiency, to include whether or not it occurred within one 
year after service separation, for the purpose of presumptive 
service connection..

Once VA provides an examination in a service connection claim, 
the examination must be adequate or VA must notify the veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  "Without a medical opinion that 
clearly addresses the relevant facts and medical science, the 
Board is left to rely on its own lay opinion, which it is 
forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found 
that a medical examination was inadequate because the examiner 
did not provide an etiological opinion and did not review prior 
medical records.  It is incumbent upon the rating board to return 
an examination report as inadequate if it does not contain 
sufficient detail.  38 C.F.R. § 4.2.

Furthermore, in Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), 
the Court held that, in some circumstances, VA has a duty to 
return for clarification unclear or insufficient examination 
reports, even when they do not originate from VA medical 
personnel.  In particular, such clarification should be obtained 
where the missing evidence bears greatly on the probative value 
of the examination report.  Here, clarification is needed 
concerning the possibility that the appellant's current claimed 
left lower leg venous insufficiency is etiologically related to 
some incident of service, including the June 1953 surgery with 
subsequent right leg iliac vein thrombophlebitis and treatment 
thereof with anticoagulants.

On remand, these deficiencies must be rectified.

Turning to the increased rating claim for the service-connected 
right leg disability, as noted above, the appellant submitted a 
timely NOD in October 2008 in which he specifically referred to 
his disagreement with the RO's denial of his claim for an 
evaluation in excess of 40 percent for his right leg disability.  
Because the RO has apparently not yet issued an SOC addressing 
that right leg disability increased rating issue, the Board must 
remand the issue to the AMC/RO for issuance of an SOC.  Manlincon 
v. West, supra.

Finally, the Board also notes that no VA treatment records dated 
after September 2008 are of record.  While the case is in remand 
status, the appellant's VA treatment records dated from July 2008 
onward should be obtained and associated with the claims file.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Assure that all notification and 
development action required by 38 U.S.C. A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2010), the implementing regulations found at 
38 C.F.R. § 3.159 (2010) and any other 
applicable legal precedent has been completed. 

2.  Contact the appellant to obtain the names 
and addresses of all VA, private, or other 
government health care providers and treatment 
centers where he has been treated for any 
lower extremity venous complaints since 1954.  
After securing the necessary release(s), 
obtain any such records that have not been 
previously secured.  

In particular, all VA treatment records 
generated since July 2008 must be obtained and 
associated with the claims file.

3.  To the extent there is an unsuccessful 
attempt to obtain any of these records, the 
claims file should contain documentation of 
attempts made.  The appellant and his 
representative must also be informed of the 
negative results and be given opportunity to 
secure the records.

4.  After the above development is completed, 
arrange for the physician who performed the 
August 2009 VA examination to clarify and 
expand on the opinions rendered in his report.  
Ask that physician to review the service 
medical records, all private treatment records 
and all VA treatment records and to state that 
this review was accomplished.  

Ask that physician to state whether the 
Veteran's current left leg venous 
insufficiency is related to any incident of 
military service, including the June 1953 
post-operative course with the administration 
of anticoagulants for right iliac vein 
thrombophlebitis, and to state the reasons for 
such an opinion.  The physician is to opine 
whether, based on what is medically known 
about causes or possible causes of the claimed 
left lower leg venous insufficiency, any signs 
or symptoms noted in service or within one 
year after service separation (in December 
1954) were the first manifestations of the 
Veteran's current complaints.

The physician's opinion must include a 
discussion of the effect and significance, if 
any, of any post-service venous insufficiency 
in the Veteran's right iliac vein and in veins 
other than the right iliac vein; the various 
mechanisms for the development of venous 
insufficiency in the lower extremities, 
including administration of anticoagulants and 
damage to valvular anatomy; and the 
contralateral symmetry or non-symmetry in the 
Veteran's lower extremity venous 
insufficiencies, as well as the clinical 
significance of all relevant testing of record 
from 1953 to the present.  (If the August 2009 
examining physician is unavailable, ask a 
vascular specialist to answer the questions.)

Note:  In assessing the relative likelihood 
as to origin and etiology of the Veteran's 
claimed left lower leg venous insufficiency 
specified above, the physician should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any such claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.  

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the physician concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's current claimed left 
lower leg venous insufficiency.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

5.  Then review the claims file to ensure that 
all development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Specific attention is 
directed to the medical opinion report.  If 
the report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions requested, 
the report must be returned to the providing 
physician for corrective action.  To help 
avoid future remand, the AMC/RO must ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this Remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After all appropriate development has been 
accomplished, review the record, including any 
newly acquired evidence, and readjudicate the 
left leg venous insufficiency service 
connection issue on appeal.  The 
readjudication should reflect consideration of 
all the evidence of record and be accomplished 
with application of all appropriate legal 
theories, including direct service connection, 
presumptive service connection, secondary 
service connection and aggravation.  

7.  If the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a Supplemental Statement of the 
Case (SSOC), containing notice of all relevant 
actions taken on the claim for service 
connection, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the left leg venous 
insufficiency issue currently on appeal.  
Appropriate time should be allowed for 
response.

8.  The RO should re-examine the appellant's 
claim that he was entitled to an evaluation in 
excess of 40 percent for his right leg 
disability that was denied in the September 
2008 rating action.  If no additional 
development is required, the RO should prepare 
an SOC as to the September 2008 rating 
decision, unless the matter is resolved by 
granting the benefit sought, or by the 
appellant's withdrawal of his October 2008 
NOD. 

9.  If, and only if, the appellant files a 
timely Substantive Appeal as to the right leg 
increased rating issue, return that issue to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

